Exhibit 10.65

Power of Attorney

I, a shareholder of Beijing Sogou Information Service Co., Ltd. (hereinafter
referred to as “Sogou Information”), aggregately hold 50% of the equity of the
Company and hereby agree to authorize Beijing Sogou Technology Development Co.,
Ltd (hereinafter referred to as “Sogou Technology” or the “Authorized Person”)
to exercise the shareholder’s rights associated with the said 50% of
shareholding, and hereby irrevocably authorize the Authorized Person to exercise
the following rights within the term of validity of this Power of Attorney:

I authorize the Authorized Person to act as my full-fledged representative and
as the holder of 50% of stock equity of Sogou Information to exercise all rights
that I enjoy as shareholder according to laws and the Company’s articles of
association, including the right to propose the holding of shareholders’
meetings, receive any notices regarding the holding of shareholders’ meetings
and rules of proceedings, attend shareholders’ meetings of Sogou Information and
exercise all voting powers as the holder of 50% of shares of the Company
(including acting as my authorized representative at shareholders’ meetings of
Sogou Information to nominate and appoint directors, General Manager, Financial
Director and other senior executives of Sogou Information, decide dividend
distributions, etc.), sell or assign the 50% shareholding that I hold in Sogou
Information, etc.

The Authorized Person has the right to designate the individual appointed by its
board of directors (or Executive Director) to exercise the rights granted by the
authorizing party hereunder.

This Power of Attorney shall remain valid for ten years from the date of
execution unless the Business Operation Agreement signed by and among Sogou
Information, Sogou Technology, Hao Xianxian and me is terminated early due to
whatsoever reason. Upon expiration of the term of this Power of Attorney, if
requested by Sogou Technology, I shall extend the term of this Power of Attorney
as requested.

(There is no text hereinafter and followed is the signing page.)

 

1



--------------------------------------------------------------------------------

(This page contains no text and is the signing page of the Power of Attorney.)

 

Authorizing Party: Wang Xiaochuan (Signature)

 

Date:

Authorized Person: Beijing Sogou Technology Development Co., Ltd

(Seal):

Date:

 

2



--------------------------------------------------------------------------------

Power of Attorney

I, a shareholder of Beijing Sogou Information Service Co., Ltd. (hereinafter
referred to as “Sogou Information”), aggregately hold 50% of the equity of the
Company and hereby agree to authorize Beijing Sogou Technology Development Co.,
Ltd (hereinafter referred to as “Sogou Technology” or the “Authorized Person”)
to exercise the shareholder’s rights associated with the said 50% of
shareholding, and hereby irrevocably authorize the Authorized Person to exercise
the following rights within the term of validity of this Power of Attorney:

I authorize the Authorized Person to act as my full-fledged representative and
as the holder of 50% of stock equity of Sogou Information to exercise all rights
that I enjoy as shareholder according to laws and the Company’s articles of
association, including the right to propose the holding of shareholders’
meetings, receive any notices regarding the holding of shareholders’ meetings
and rules of proceedings, attend shareholders’ meetings of Sogou Information and
exercise all voting powers as the holder of 50% of shares of the Company
(including acting as my authorized representative at shareholders’ meetings of
Sogou Information to nominate and appoint directors, General Manager, Financial
Director and other senior executives of Sogou Information, decide dividend
distributions, etc.), sell or assign the 50% shareholding that I hold in Sogou
Information, etc.

The Authorized Person has the right to designate the individual appointed by its
board of directors (or Executive Director) to exercise the rights granted by the
authorizing party hereunder.

This Power of Attorney shall remain valid for ten years from the date of
execution unless the Business Operation Agreement signed by and among Sogou
Information, Sogou Technology, Wang Xiaochuan and me is terminated early due to
whatsoever reason. Upon expiration of the term of this Power of Attorney, if
requested by Sogou Technology, I shall extend the term of this Power of Attorney
as requested.

 

3



--------------------------------------------------------------------------------

(This page contains no text and is the signing page of the Power of Attorney.)

 

Authorizing Party: Hao Xianxian (Signature)

 

Date:

Authorized Person: Beijing Sogou Technology Development Co., Ltd

(Seal):

Date:

 

4